USCA4 Appeal: 22-4246      Doc: 20         Filed: 11/16/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4246


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        WALTER LEE MATTISON, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:15-cr-00302-HMH-1)


        Submitted: November 7, 2022                                 Decided: November 16, 2022


        Before NIEMEYER, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        ON BRIEF: Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Adair F.
        Boroughs, United States Attorney, Winston I. Marosek, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4246      Doc: 20         Filed: 11/16/2022     Pg: 2 of 2




        PER CURIAM:

               Walter Lee Mattison, Jr., appeals the eight-month sentence imposed upon

        revocation of his supervised release. During the pendency of this appeal, Mattison was

        released from incarceration.

               “Because mootness is jurisdictional, we can and must consider it even if neither

        party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). “A case

        becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article

        III—when the issues presented are no longer ‘live’ or the parties lack a legally cognizable

        interest in the outcome.” Id. (internal quotation marks omitted). Because Mattison has

        already served his term of imprisonment and the district court did not impose any additional

        term of supervised release, there is no longer a live controversy regarding the revocation

        sentence. Thus, Mattison’s challenge to the reasonableness of the revocation sentence is

        moot. See United States v. Hardy, 545 F.3d 280, 283-84 (4th Cir. 2008).

               We therefore dismiss the appeal as moot. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2